[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Upon further consideration and having reviewed Demar v. OpenSpace  Conservation Commission, 211 Conn. 416, 431,559 A.2d 1103 (1989), T. Tondro, Connecticut Land Use Regulations (2d E. 1992), pp. 560-63, and General Statutes § 8-8 (f), the court is convinced that in order to fully adjudicate the merits of the present appeal the Commissioner of Environmental Protection must be given notice and an opportunity to appear as a party in the CT Page 3049 action.
Therefore, the court directs the appellant to provide notice of the present appeal, copies of the briefs and of this order to the Commissioner of Environmental Protection. The Commissioner will have 30 days from the date of service to file an appearance, if he so chooses, pursuant to General Statutes § 22a-43 (a). The appellant shall notify the court immediately of the date that notice is provided to the Commissioner.
In the event that the Commissioner does not file an appearance with the court within 30 days of receiving notice of the appeal, the court shall issue its decision on the merits of the appeal forthwith.
SANDRA VILARDI LEHENY, J.